Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 1 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 2 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 3 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 4 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 5 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 6 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 7 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 8 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 9 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 10 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 11 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 12 of 13
Case 8:17-bk-10706-ES   Doc 435 Filed 05/15/18 Entered 05/15/18 11:03:19   Desc
                         Main Document    Page 13 of 13
